Citation Nr: 1623929	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-02 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1973 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  The Virtual VA file contains VA medical records dated from July 2011 to December 2011 that were considered by the Agency of Original Jurisdiction (AOJ) in the January 2012 statement of the case.  The VBMS file contains a May 2016 appellate brief.  The remaining documents in both Virtual VA and VBMS are either duplicative of the records in the paper claims file or not relevant to the issue on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in connection with his claim in May 2011 and December 2011.  However, the Board finds that a remand is necessary to obtain a fully adequate VA examination.  

In this regard, a May 2011 private audiology report noted that the Veteran experienced symptoms of vertigo.  Additionally, a September 2003 private medical evaluation from Dr. T.O (initials used to protect privacy) reflects that the Veteran reported experiencing symptoms of dizziness following an in-service stapedectomy.  However, the May 2011 and December 2011 VA examiners did not address the Veteran's reported symptoms of vertigo.  Additionally, the Board notes that the December 2011 VA examiner did not review the Veteran's claims file.  Although the lack of review of the claims file does not automatically render an examination inadequate, here the examiner was not apprised of relevant medical evidence documenting symptoms of dizziness.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Therefore, an additional examination is warranted to ascertain the current severity and manifestations of the Veteran's service-connected bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, the Board notes that the most recent VA medical records currently associated with the claims file are dated in December 2011.  Therefore, the AOJ should obtain any outstanding VA medical records.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records, to include any records from the St. Cloud VAMC dated from December 2011 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and assertions.  The examiner should specifically consider the September 2003 and May 2011private audiology reports noting symptoms of vertigo and dizziness. 

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected bilateral hearing loss under the rating criteria.  He or she should also discuss the effect of the Veteran's hearing loss on his occupational functioning and daily activities.

The examiner should clearly delineate all pathology and symptoms attributable to the Veteran's service-connected bilateral hearing loss, including the frequency, severity, and duration of such symptomatology.  He or she should specifically indicate whether the Veteran's reported symptoms of vertigo or dizziness are manifestations of his service-connected bilateral hearing loss.  

If the examiner is unable to distinguish between the symptoms associated with the service-connected bilateral hearing loss disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.

A clear rationale for the VA medical opinion is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




